UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 7, 2008 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana 1-15759 72-1445282 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana 1-05663 72-0244480 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 2030 Donahue Ferry Road Pineville, Louisiana 71360-5226 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 9, 2008, Cleco Corporation (the “Company”) announced that Kathleen Nolen, senior vice president and chief financial officer of the Company and its wholly owned subsidiaryCleco Power LLC (“Cleco Power”), is leaving the Company and Cleco Power effective May 31, 2008.Russell Davis, vice president and chief accounting officer of the Company and Cleco Power, will serve as interim chief financial officer.On May 7, 2008, Ms. Nolen notified the Company and Cleco Power of her decision to leave.Ms. Nolen is leaving the Company to join the staff of The Rapides Foundation, a $230 million endowed charitable foundation devoted to improving the health status of central Louisiana.Attached to this Current Report on Form 8-K as Exhibit 99.1 is a copy of the press release issued by the Company announcing Ms. Nolen’s departure and the appointment of Mr. Davis as the interim chief financial officer. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is furnished herewith: 99.1 Press Release issued May 9, 2008 announcing Ms. Nolen’s departure and the appointment of Mr. Davis as the interim chief financial officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CLECO CORPORATION Date:
